OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 13 April 2021 has been entered.

Examiner’s Note
The Examiner notes that any rejection previously set forth in the Final Office Action filed 19 January 2021 (hereinafter “Final Office Action”) and not repeated herein is overcome and hereby withdrawn. Furthermore, any reference hereinafter to “Applicant’s specification” or “the specification” is in reference to the specification as filed 20 December 2016.



Response to Amendment
The Amendment filed 13 April 2021 has been entered. Claims 1, 2, 4-8, 10-13, and 15-22 remain pending, under consideration, and have been examined on the merits. 
Applicant’s amendments to the claims, further in consideration of the Remarks filed 13 April 2021 (see pages 11-13), have overcome the rejection of claims 1, 2, 4-8, 13, 15, and 18 under 35 U.S.C. 103 as being unpatentable over Bennett in view of Peloquin, as evidenced by Hercules. As such, the aforesaid 103 rejection has been withdrawn.
It is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims.

Claim Objections
Claims 2 and 18 are objected to because of the following informalities:
Claim 2 requires a period at the end of the claim
In claim 18, please amend as follows: “formed from an ultraviolet radiation curable acrylate composition
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-8, 10-13, and 15-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 18, the limitation “wherein the pressure sensitive hot melt adhesive has a solubility of less than 25% in an aqueous alkaline solution at a temperature of at least 50°C” (recited in both claims 1 and 18, respectively) is indefinite, as one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the claim. The solubility of the adhesive is dependent upon the strength (weight amount of base included in solution) of the alkaline solution, as well as the base (species) which is mixed with water. In other words, one of ordinary skill in the art recognizes that the adhesive would be less soluble in a 2-4 wt.% sodium hydroxide (NaOH) aqueous solution than in a 20-40 wt.% sodium hydroxide aqueous solution. For examination on the merits, the Examiner is interpreting claims 1 and 18 where any aqueous solution (i.e., formed utilizing any species of base) having any strength, reads thereon – in other words, where the pressure sensitive hot melt adhesive has a solubility of less than 25% in any aqueous alkaline solution. The Examiner suggests amending claims 1 and 18 such that the amount unit and species of base are recited in order to clearly define the metes and bounds of the scope of the claim and overcome the indefiniteness issue. Support can be found in the specification on page 16, lines 5-7 and page 18, lines 33-34. Specifically, the Examiner suggests the following language “in a 2-4 wt.% sodium hydroxide aqueous solution”.
Also regarding claims 1 and 18, for the same reasons set forth above, the limitation “wherein the peel adhesion of the detachable adhesive layer from a labelled in 2-4% alkaline aqueous solution” (emphasis added) is indefinite. The metes and bounds of the scope of the claims are unclear based on the absence of the unit and base species. The Examiner suggests amending claims 1 and 18 to recite “in a 2-4 wt.% sodium hydroxide aqueous solution” in order to overcome the indefiniteness issue.
Claims 2, 4-8, 10-13, 15-17, and 19-22 are rejected for depending upon indefinite claim 1.
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 11-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cimpeanu et al. (US 2012/0048463; “Cimpeanu”) in view of Tonniessen et al. (US 2010/0143647; “Tonniessen”) (both references previously cited).
Regarding claims 1, 2, 4-7, 13, 15, and 18-21, Cimpeanu discloses a wash-off label comprising a radiation-crosslinkable pressure-sensitive adhesive (hereinafter “PSA”) bonded to a backing material, where the wash-off label can be washed off from a substrate (to which it is applied) with basic (i.e., alkaline) aqueous wash liquid [Abstract; 0001]. Cimpeanu teaches that multi-use reusable containers, such as beer, water, or soda bottles in the beverage industry are cleaned via a washing operation which removes a label applied to the container, and then the containers are refilled and relabeled, where there has been a recent desire to utilize transparent, polymeric film labels which give the viewer the impression that the container does not have a label and has been instead inscribed or printed on [0002-0004] (relative to traditional paper-based labels). 
Cimpeanu discloses that the radiation-crosslinkable PSA is applied to one side of the label backing material, and then crosslinked via exposure to ultraviolet (hereinafter “UV”) radiation [0011, 0012, 0029, 0030]. The backing material of the label is preferably inter alia, polyethylene or polypropylene [0013]. Cimpeanu teaches that the label adhered to a substrate is detachable with an alkaline wash liquid at temperatures greater than 25°C, where the temperature is preferably greater than 50°C, where a suitable example of the wash liquid is a 1-2% sodium hydroxide solution [0014]. Cimpeanu discloses that the radiation-crosslinkable PSA is a polyacrylate polymer that is A) at least 80 wt.% of at least one acrylate selected from the group consisting of, inter alia, n-butyl acrylate and 2-exthylhexyl acrylate, or B) at least 90 wt.% of 2-ethylhexyl acrylate [0015, 0020]. The polyacrylate polymer is crosslinkable with UV radiation and as such, also includes a photoinitiator which is included with the acrylate monomers and becomes copolymerized therewith [0021, 0023]. Cimpeanu discloses that the polyacrylate polymer may include other comonomers which are non-acrylate monomers, but does not explicitly require the presence thereof [0022]. As such, Cimpeanu reasonably discloses that the radiation-crosslinkable PSA consists of 2-ethyxyhexyl acrylate and/or n-butyl acrylate, and a photoinitiator. 
Cimpeanu discloses that the radiation-crosslinkable PSA is referred to as what is called a hot-melt PSA, being in solvent-free, meltable form [0029]. The hot-melt PSA is applied (to the backing material) as a melt, at temperatures from 80 to 160°C [0029]. The wash-off label is applied substrates for packaging, including bottles made of glass and plastic, such as polyethylene terephthalate [0034]. Cimpeanu teaches that when the wash-off label is removed via the alkaline aqueous wash liquid, 100% of the radiation-crosslinkable PSA remains adhered to the detached label (i.e., none of the adhesive remains on the substrate) [0035]. 
Cimpeanu is silent regarding the radiation-crosslinkable PSA including at least one modifier selected from the group consisting of a tackifier, a plasticizer, and filler, in an amount of 1-20 wt.% relative to 80-99 wt.% polyacrylate polymer. 
Tonniessen discloses a label coated with a radiation-crosslinkable PSA [Abstract; 0011, 0041], where the radiation-crosslinkable PSA may be dissolved in an alkaline solution, thereby allowing for complete detachment of the adhesive (and label) from the substrate [0012]. As such, one of ordinary skill in the art recognizes that Tonniessen discloses a so-called wash-off label. The substrates on which the label may be adhesively bonded to (via the radiation-crosslinkable PSA) include glass, and above all, plastics such as polyethylene terephthalate (PET), polyethylene, and polypropylene, in the form of, inter alia, bottles [0015, 0057]. The label is a thermoplastic film, such as, polyethylene, polypropylene, polyvinyl chloride, and oriented polypropylene [0016], where one of ordinary skill in the art recognizes that the aforesaid thermoplastic film defines the backing material to which the radiation-crosslinkable PSA is applied, thereby forming the adhesive label.
Tonniessen teaches that the radiation-crosslinkable PSA that is coated on the label is a hot-melt adhesive [0029, 0041], and comprises 70-95 wt.% of a radiation-crosslinkable base polymer, 5-30 wt.% of a resin, and 0-30 wt.% of conventional auxiliary additives [0025]. The base polymer is, inter alia, an acrylate copolymer [0026]. Tonniessen teaches that the resin contained in the hot-melt, radiation-crosslinkable PSA in addition to the acrylate base polymer serves to make the PSA tacky and ensure good adhesion (i.e., a tackifier), and is, inter alia, a hydrogenated rosin resin derived from glycerol ester, having a softening point of from 65-85°C [0029-0032]. Tonniessen inter alia, white oil or naphthenic mineral oil [0035]. The filler is generally included in an amount below 10 wt.%, if at all, and is, inter alia, chalk (calcium carbonate) or silicon dioxide (silica) [0037]. Tonniessen teaches that the labels, when bonded to a substrate, become detached in a 1-5% NaOH or KOH (i.e. basic) solution at a temperature of from 40 up to 95°C [0054, 0055]. 
Cimpeanu and Tonniessen are both directed toward wash-off labels including hot-melt, radiation-crosslinkable PSAs applied to thermoplastic films (thus forming the label), of which are adhesively bonded to glass or polymer (e.g., PET) substrates in the form of beverage bottles, said labels possessing the capability of being washed off from the aforesaid substrate in alkaline aqueous washing solutions, and where the base polymer included in the aforesaid PSA is an acrylate copolymer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included 5-30 wt.% of resin that is a hydrogenated rosin resin derived from glycerol ester having a softening point of from 65-85°C, as taught by Tonniessen, in the radiation-crosslinkable PSA of Cimpeanu, in order to increase the tack of the PSA to ensure good adhesion of the label to the underlying substrate. 
The wash-off label of modified Cimpeanu would have comprised all of the features as set forth above, and would have further comprised the radiation-crosslinkable PSA including the polyacrylate polymer as set forth above, and from 5 to 30 wt.% of a hydrogenated rosin resin derived from glycerol ester having a softening prima facie obvious the claimed amount range of 80 to 99 wt.% (see MPEP 2144.05(I)). The tackifier reads on the at least one modifier being a tackifier recited in claims 1 and 18, and overlaps and therefore renders prima facie obvious the claimed range of between 1 and 20 wt.% (see MPEP 2144.05(I)), as well as reads on the limitations recited in claim 13, given that the plasticizer and filler are not required to be present given the ranges which encompass 0 wt.%, respectively. The tackifier being a hydrogenated rosin derived from glycerol ester having a softening point from 65-85°C reads on the limitations of claims 4-7. The wash-off label being applied to substrates for packaging, including reusable bottles made of glass and plastic, such as polyethylene terephthalate, reads on the limitations of claims 19-21.
Regarding the limitations in claims 1 and 18, respectively, of the peel adhesion of the detachable adhesive layer from a labeled surface at 50-80°C in 2-4% alkaline aqueous solution being at least 30% less than the peel adhesion at room temperature and relative humidity when measured according to either of FINAT Test Method 1 or 2, so as to enable the removal of the wash-off label from the labeled surface, and where inter alia, polyolefin, polyester, or polyvinyl chloride (films), wherein said films can be oriented; or from paper [p. 9, 4-24]. 
The hot-melt PSA as claimed and disclosed consists of 80-99 wt.% of an acrylate composition and 1-20 wt.% of a tackifier, wherein said acrylate composition consists of a photoinitiator sensitive to UV radiation, and at least one of 2-EHA or butyl acrylate, and where the hot-melt PSA is coated on and subsequently cured on the face layer via UV radiation [p. 19, 6-16]. Furthermore, it is noted that Applicant’s specification, in regard to inventive examples [Table 1], does not disclose any of the components or amounts thereof, including modifiers and amounts thereof, utilized to form the hot-melt PSA layer, any polymerization conditions or steps for forming the acrylate (polymer) of the acrylate composition, any of the materials used to form the facestock layer of the wash-off labels, and the material which defines the surface to which the wash-off label was applied for conducting the peel adhesion tests.
Therefore, given that the wash-off label and hot-melt, radiation curable PSA of modified Cimpeanu, set forth above, is substantially identical to the claimed and disclosed wash-off label in terms of the presence of the monomer components which form the acrylate copolymer, including the photoinitiator; the tackifier and species prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I)). 
Regarding claims 8, 11, and 12
Cimpeanu is silent regarding the radiation-crosslinkable PSA including a plasticizer or filler. 
As set forth above, Tonniessen discloses that the radiation-crosslinkable PSA can include both of a plasticizer and a filler, with the plasticizer being, inter alia, white oil, naphthenic mineral oil, or a glycol, including polyalkylene glycols, included in 0 to 30 wt.%; and the filler being calcium carbonate or silicon dioxide, included in an amount of below 10 wt.%, said fillers used to improve adhesion or application related properties [0033-0037]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included 0-30 wt.% of a plasticizer, including white oil, naphthenic mineral oil, or glycols including polyalkylene glycols, in the radiation-crosslinkable PSA of Cimpeanu, as taught by Tonniessen, as it would have been recognized within the art as a suitable additive for inclusion in wash-off, hot-melt, radiation-crosslinkable PSAs for labeling reusable glass or PET bottles (see MPEP 2144.07). Additionally or alternatively, it would have been obvious to have done so in order to have adjusted the viscosity or other properties of the hot-melt PSA, e.g., melt-flow, to improve the ability of the hot-melt PSA to be coated onto substrates, as one of ordinary skill in the art recognizes that a plasticizer is commonly included to decrease viscosity. 
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included up to 10 wt.% of fillers, including calcium carbonate or silicon dioxide, in the radiation-crosslinkable PSA of Cimpeanu, as taught by Tonniessen, in order to have improved upon the adhesion (of Additionally or alternatively, it would have obvious to have done so in order to reduce the overall amount of polyacrylate utilized in the PSA, thereby decreasing costs, as the courts have held that motivation to combine references may be implicit and may be found in the knowledge of one of ordinary skill in the art, where the combination of references resulting in a product which is cheaper has been considered valid implicit motivation (see MPEP 2143(G)). 
The wash-off label of modified Cimpeanu would have comprised all of the features set forth above, where the radiation-crosslinkable PSA would have further included up to 30 wt.% plasticizer that is, inter alia
Regarding claims 16 and 17, as set forth above, Cimpeanu discloses that the backing material of the label is, inter alia, polypropylene. 
Cimpeanu is silent regarding the backing material being oriented.
As set forth above, Tonniessen discloses that the thermoplastic film which forms the label (i.e., the backing material) is, inter alia, oriented polypropylene. 
Given the analogous nature between the disclosures of Cimpeanu and Tonniessen as discussed supra, and given that both Cimpeanu and Tonniessen explicitly recite the use of polypropylene or polyethylene films as the backing material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized an oriented polypropylene film, as taught by Tonniessen, as the polypropylene backing material for the wash-off label of Cimpeanu, as the oriented polypropylene film backing material would have been recognized within the art as a suitable backing material for reusable glass or PET container wash-off labels (see MPEP 2144.07), and/or would have been recognized in the art as a suitable equivalent backing material for wash-off labels relative to polyethylene or non-oriented polypropylene (see MPEP 2144.06(II)). 
The wash-off label of modified Cimpeanu would have comprised all of the features set forth above, where the backing material would have been formed from oriented polypropylene, thereby meeting the limitations of claim 16. 
Given that the backing material is oriented polypropylene, one of ordinary skill in the art recognizes that polypropylene film can be oriented in one of three ways, monoaxially oriented in the machine direction, monoaxially oriented in the transverse direction, or biaxially oriented (i.e., oriented in both the machine and transverse 
Regarding claim 22, as described above in the rejection of claim 17, given that there are a finite number of ways that the oriented polypropylene backing film can be oriented, namely, monoaxially in the machine direction or transverse direction, and biaxially oriented, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized any of the three polypropylene film orientations when applying the label to a bottle, including both oriented in the machine direction and biaxially oriented (see MPEP 2143(E) and 2143.02). Given that the oriented polypropylene film would have necessarily been biaxially oriented, it reads on the limitations of claim 22. That is, regardless of how the label is applied to the package, it logically flows that at least one of the orientations of the biaxially oriented polypropylene film would extend in the direction which the label is wrapped around or applied to the package, thereby meeting the limitations of claim 22.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cimpeanu in view of Tonniessen as applied to claims 1 and 8 above, and further in view of Nakada (US 2015/0284596; “Nakada”) (previously cited).
Regarding claim 10, modified Cimpeanu discloses the wash-off label as set forth above under the rejection of claims 1 and 8 under 35 U.S.C. 103. In view of the teachings of Tonniessen, the wash-off label of Cimpeanu includes a plasticizer that is white oil, naphthenic mineral oil, or a glycol(s), including polyalkylene glycols. 
Modified Cimpeanu is silent regarding the plasticizer being one of poly n-butyl acrylate and polybutene.
Nakada discloses a hot-melt PSA that can be laminated to a base layer and utilized as a label and adhered to a variety of materials, including glass and plastic bottles [Abstract; 0014, 0016, 0025, 0026, 0070, 0071, 0075, 0083-0091]. The hot-melt PSA comprises an acrylate-based polymer formed from, inter alia, n-butyl acrylate and/or 2-ethylhexyl acrylate [0021, 0022, 0041-0043]. The pressure-sensitive adhesive composition can comprise other polymers and additives, including tackifiers, plasticizers, and fillers [0058]. Suitable tackifiers include rosin-based resins, including hydrogenated rosin esters having a softening point of from 50 to 150°C [0061, 0062, 0064]. Suitable fillers include, inter alia, calcium carbonate and clay [0066]. Nakada teaches that suitable plasticizers include paraffins, glycols such as polypropylene glycol (i.e., a polyalkylene glycol), oils, phthalates, and acrylic oligomers, including poly n-butyl acrylate and polybutene [0065]. As such, Nakada reasonably teaches that glycols, including polyalkylene glycols such as polypropylene glycol, and acrylic oligomers such as poly n-butyl acrylate and polybutene, are equivalent plasticizers for inclusion in 
Cimpeanu, Tonniessen, and Nakada are all directed toward acrylate-based hot-melt PSAs utilized in bonding labels to glass and plastic bottles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized poly n-butyl acrylate or polybutene, taught by Nakada, as the plasticizer(s) included in the radiation-crosslinkable, hot-melt PSA of modified Cimpeanu, as both poly n-butyl acrylate and polybutene (acrylic oligomers) would have been recognized within the art as suitable equivalents for glycols and polyalkylene glycols as plasticizers in acrylate-based hot-melt PSAs utilized to attach labels to glass and plastic bottles (see MPEP 2144.06(II) & 2144.07).
The wash-off label of modified Cimpeanu would have comprised all of the features set forth above, where the plasticizer would have been one of poly n-butyl acrylate or polybutene, thereby meeting the limitations of claim 10. 

Response to Arguments
Applicant’s arguments, see Remarks filed 13 April 2021, pages 11-13, with respect to the rejection of claims 1, 2, 4-8, 13, 15, and 18 under 35 U.S.C. 103 as being unpatentable over Bennett in view of Peloquin, as evidenced by Hercules, previously set forth in the Final Office Action, have been fully considered and are ultimately found persuasive (in light of the amendments to the claims). Specifically, Applicant asserts that t-butyl acrylate disclosed by Bennett is different from butyl acrylate as claimed. However, this is not found persuasive, as the claims do not recite “n-butyl acrylate”, but 
Applicant’s remaining arguments, see Remarks pages 7-10, with respect to the rejection of claims 1, 2, 4-8, 11-13, and 15-22 under 35 U.S.C. 103 as being unpatentable over Cimpeanu in view of Tonniessen, previously set forth in the Final Office Action (and maintained herein), have been fully considered by the Examiner but are not found persuasive.
First, on pages 8 and 9 of the Remarks, Applicant asserts that since the wash-off label of Cimpeanu functions such that the acrylate-based, hot melt, radiation-cured PSA is detached from the labeled surface (container) where the majority of the PSA remains adhered to the detached label (thus not dissolving in the alkaline aqueous wash solution), one of ordinary skill in the art would not even consider the wash-off label of Tonniessen (for modification of the PSA of Cimpeanu), because Tonniessen utilizes an acrylate-based, hot melt, radiation-cured PSA which, as asserted by Applicant, does not remain on the detached label, but rather, pollutes the wash liquid with PSA residue. In making said assertion, Applicant directs the Examiner to MPEP 2141.02(VI), which sets forth that a prior art reference must be considered in its entirety, i.e., as a whole, 
However, Tonniessen, at [0055], explicitly states “In the cleaning process the labels coated according to the invention enable the cleaning solution to arrive quickly by way of the substrate at the adhesively bonded surface. The adhesive is dissolved by the heat and by intensive contact with the washing solution and loses its adhesive strength. It should be noted in particular that the adhesive is dissolved from the substrate surface, i.e., the substrate surface is usually free of the attached adhesive. The solubility of the adhesive is preferably selected such that it is not completely water-soluble, but rather only loses its adhesion to the substrate. The cleaning means present in the washing solution and in the method then make it possible to remove large proportions of the adhesive from the washing solution together with the labels”. In view of the foregoing passage, it is clear that Tonniessen is teaching that the adhesive remains adhered to the detached label upon removal via the washing conditions. As such, it is the Examiner’s position that Applicant has not considered the Tonniessen reference as a whole according to the aforesaid portion of the MPEP; and further, that Applicant has mischaracterized the Tonniessen reference. In direct contrast to Applicant’s assertion, Tonniessen is explicitly directed toward the label and adhesive being removed from the substrate where the adhesive remains adhered to the detached label, substantially identical or identical to what is disclosed/preferred in Cimpeanu. Applicant is directed to [0054, 0055] of Tonniessen and [0034, 0035] of Cimpeanu for further clarification.
For at least this reason, Applicant’s argument is not found persuasive.
Furthermore, on pages 9 and 10 of the Remarks, Applicant asserts that Tonniessen teaches that the rosin glycerol ester resins (tackifiers) are selected for their good adhesion as well as water solubility, directing the Examiner to [0030], and thus, one of ordinary skill in the art would not have selected the aforesaid tackifiers when attempting to modify the PSA of Cimpeanu in order to exhibit the claimed solubility of less than 25% in aqueous alkaline solution at a temperature of at least 50°C, as said resins would have exhibited “good solubility”. 
However, [0030] states that “good water solubility” is an optional property which the resins (tackifiers) may additionally exhibit. In terms of the aforesaid “good water solubility”, Tonniessen teaches in [0030] that resins having high acid values, specifically between 90 and 220 mg KOH/g, are selected for increased water solubility. In the following paragraph [0031], Tonniessen teaches wholly or partially hydrogenated rosin glycerol esters as suitable tackifiers, (as is recited in the preceding paragraph [0029] as well, associated specifically with increased tack and improved compatibility) and then, in the following sentence, explicitly teaches that in ‘another embodiment’, rosin-formaldehyde reaction products having high acid values (of at least 120 mg KOH/g) may be utilized. Thus, one of ordinary skill in the art recognizes that Tonniessen is teaching two separate embodiments, and does not directly relate the wholly or partially hydrogenated rosin glycerol esters to having good solubility or having been selected for inclusion in the PSA to provide good solubility thereto, as asserted by Applicant. 
Furthermore, in the absence of factually supported objective evidence to the contrary, one of ordinary skill in the art recognizes that the wholly or partially hydrogenated rosin glycerol esters are poorly soluble or insoluble in water; further 
Lastly, in view of the foregoing, it is noted that Tonniessen was not relied upon in the grounds of rejection for inclusion of the tackifying resin to specifically adjust the solubility of the PSA. Rather, Tonniessen was relied upon for the teaching that the inclusion of said resin increases the tack of the PSA and improves compatibility between hot-melt adhesive components [0029], wherein both Cimpeanu and Tonniessen recognize that the solubility of the adhesive may be readily adjusted in order for it to adhere to the detached label upon exposure to the sodium hydroxide aqueous solution (wash liquid) and elevated temperatures, rather than remain in and pollute the wash liquid.
For at least the reasons set forth above, Applicant’s argument is not found persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        

/LEE E SANDERSON/Primary Examiner, Art Unit 1782